           Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                  :
 UNITED STATES OF AMERICA,                                        :
                                                                  :
                                                                  :   No. 20 Cr. 188 (JSR)
                v.                                                :
                                                                  :
 RUBEN WEIGAND and                                                :
 HAMID “RAY” AKHAVAN,                                             :
                                                                  :
                                                                  :
                                Defendants.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

          REPLY MEMORANDUM IN SUPPORT OF HAMID “RAY” AKHAVAN’S
            MOTION FOR A JUDGMENT OF ACQUITTAL OR A NEW TRIAL


 William A. Burck                                               Ira P. Rothken
 Derek L. Shaffer                                               Jared Smith
 Brian McGrail                                                  Rothken Law Firm
 Quinn Emanuel Urquhart & Sullivan, LLP                         3 Hamilton Landing, Suite 280
 1300 I Street NW #900                                          Novato, CA 94949
 Washington, D.C. 20005                                         Telephone: (415) 92404250
 Telephone: (202) 538-8000                                      Email: ira@techfirm.net
 Email: williamburck@quinnemanuel.com                           Email: jared@techfirm.net
 Email: derekshaffer@quinnemanuel.com
 Email: brianmcgrail@quinnemanuel.com
                                                                Sara Clark
 Christopher Tayback                                            Quinn Emanuel Urquhart & Sullivan, LLP
 Mari Henderson                                                 Pennzoil Place
 Quinn Emanuel Urquhart & Sullivan, LLP                         711 Louisiana St., Suite 500
 865 S. Figueroa St, 10th Floor                                 Houston, TX 77002
 Los Angeles, CA 90017                                          Telephone: (713) 221-7010
 Telephone: (213) 443-3000                                      Email: saraclark@quinnemanuel.com
 Email: christayback@quinnemanuel.com
 Email: marihenderson@quinnemanuel.com

                                                                Attorneys for Hamid “Ray” Akhavan
            Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 2 of 17




                                                   TABLE OF CONTENTS

                                                                                                                                     Page



PRELIMINARY STATEMENT .....................................................................................................1
ARGUMENT ...................................................................................................................................2
I.        THE GOVERNMENT FAILS TO REFUTE THAT MR. AKHAVAN IS ENTITLED TO RELIEF
          UNDER RULE 29....................................................................................................................2
          A.         The Evidence of Materiality Was Insufficient .........................................................2
          B.         The Evidence Of Intent To Defraud Was Insufficient .............................................7
II.       THE GOVERNMENT FAILS TO REFUTE MR. AKHAVAN’S ALTERNATIVE ARGUMENT
          THAT HE IS ENTITLED TO RELIEF UNDER RULE 33 ............................................................10
          A.         Martin Elliott’s Remote Testimony Gravely Prejudiced The Defense ..................10
          B.         The Court’s Curative Instruction Was Unnecessary And Prejudicial ...................12
CONCLUSION ..............................................................................................................................13




                                                                     i
           Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 3 of 17




                                           TABLE OF AUTHORITIES

                                                                                                                         Page


                                                            Cases

Berean Baptist Church v. Cooper, 460 F. Supp. 3d 651 (E.D.N.C. 2020) ................................... 11

Crawford v. Washington, 541 U.S. 36 (2004) ........................................................................ 10, 11

Loughrin v. United States, 573 U.S. 351 (2014) ............................................................................. 8

Maryland v. Craig, 497 U.S. 836 (1990) ...................................................................................... 11

United States v. Gigante, 166 F.3d 75 (2d Cir. 1999) .................................................................. 10

United States v. Jacobs, 475 F.2d 270 (2d Cir. 1973) .................................................................... 6

United States v. Lebedev, 932 F.3d 40 (2d Cir. 2019) .................................................................... 8

United States v. Nkansah, 699 F.3d 743 (2d Cir. 2012) ................................................................. 8

United States v. Perez-Ceballos, 907 F.3d 863 (5th Cir. 2018)...................................................... 3

United States v. Schwartz, 924 F.2d 410 (2d Cir. 1991) ................................................................. 9

United States v. Shaw, 137 S. Ct. 462 (2016) ................................................................................. 8

United States v. Weigand, 482 F. Supp. 3d 224 (S.D.N.Y. 2020) .................................................. 8




                                                               ii
         Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 4 of 17




       Defendant Hamid “Ray” Akhavan hereby respectfully submits this reply memorandum of

law in support of his motion for a judgment of acquittal or, in the alternative, for a new trial.

                                 PRELIMINARY STATEMENT

       The government remains unable to identify requisite evidence of materiality or intent to

defraud. As to materiality, the government concedes it lacks evidence that any bank ever declined

a marijuana card transaction. Indeed, the evidence showed that issuing banks invariably authorize

marijuana transactions that are identified as such. The government collapses to observing that

negligence is not a defense to bank fraud, but that misses the dispositive point, which is that banks’

uniform indifference establishes, by definition, the objective standard. Akhavan Br. 9–10.

       Equally lacking is the government’s evidence of Defendants’ intent to defraud. The

government cannot credibly deny that the “essential element” requirement applies. The Court

instructed the jury that it needed to find a “scheme to defraud” to return a guilty verdict, and

precedent in turn requires proof that a defendant’s misrepresentations implicated an essential

element of the putative victim’s bargain. Nor can the government persuasively claim that it

satisfied the essential-element requirement here. The evidence showed that Defendants believed

in good faith that the banks would benefit from authorizing marijuana transactions.                 And

Defendants were right: Issuing banks made money by authorizing these transactions without

suffering any adverse consequence. In any event, there was overwhelming evidence at trial that

the banks do not care if their cardholders purchase marijuana, further foreclosing any notion that

the nature of marijuana transactions is “essential” to the banks.

       The government also fails to refute Defendants’ alternative argument that they are entitled

to a new trial under Rule 33. The government does not persuasively respond to the defense’s

argument that Martin Elliott’s remote testimony violated Defendants’ Confrontation Clause rights.

By no means can the government deny the resulting prejudice:              beyond being denied the
                                                  1
           Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 5 of 17




opportunity for in-court cross-examination, the defense was unable to cross examine Mr. Elliott

about a key piece of evidence later admitted. Nor does the government adequately defend the

Court’s curative instruction. This totality of circumstances warrants a new trial absent other relief.

                                           ARGUMENT

   I.        THE GOVERNMENT FAILS TO REFUTE THAT MR. AKHAVAN IS ENTITLED TO RELIEF
             UNDER RULE 29

             A. The Evidence of Materiality Was Insufficient

        1. The government does not deny that it failed to show that any bank has ever declined a

marijuana card transaction, let alone that any bank declined one because of the Transaction

Information. Akhavan Br. 5–6. The government argues only that “[n]o such evidence was

required.” Opp. 25. But the government is wrong. Despite bearing the burden of proving

materiality beyond a reasonable doubt, the government left a fatal evidentiary gap on this core

element.

        The government concedes that the four misrepresentations identified in Akhavan’s opening

brief—the merchant name, merchant location, merchant category code (MCC), and merchant

descriptor—are the sole bases for this prosecution. Opp. 3. Many of the government’s assertions

about the “Scheme” thus amount to mere distractions. For example, the government’s assertion

that many of the so-called “Phony Merchants” “claimed to maintain U.S.-based customer service

numbers” has no bearing whatsoever on the materiality of the Transaction Information. Opp. 4.

Nor do URLs of various “merchant websites” or the “Phony Merchants” matter for present

purposes. Opp. 5. The government has never argued that those pieces of information constituted

“misrepresentations” conveyed to issuing banks.         Similarly irrelevant are the government’s

arguments that Defendants drove fake traffic to these websites and that the “Scheme” used “online

tracking pixels.” Opp. 5. Because these actions do not involve a “misrepresentation, a false


                                                  2
           Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 6 of 17




representation, or any kind of representation,” they cannot serve as the predicate for a bank fraud

conviction. United States v. Perez-Ceballos, 907 F.3d 863, 868 n.1 (5th Cir. 2018).1 The

materiality question reduces simply to whether an objectively reasonable bank would not have

authorized Eaze transactions but for the content of the Transaction Information. Akhavan Br. 5.2

       2. The evidence now cited by the government does not carry the government’s burden on

materiality. The government begins by citing bank testimony that three issuing banks would not

have “knowingly” processed marijuana card transactions. Opp. 11, 17. But that whistles past

Akhavan’s argument as to why precisely this testimony was “wholly disconnected” from the

Transaction Information. What is more, the government ignores cited evidence showing that the

Transaction Information is immaterial to banks’ assessments. Akhavan Br. 9–10.

       The government then argues that the banks’ cardholder agreements prohibited illegal

transactions. Opp. 11, 15 n.1. But these agreements are contracts between the banks and their

cardholders, not policies. Even if cardholders breached their contracts with the banks, any such

breaches are irrelevant to the charged conspiracy. And when cardholder agreements’ generic

prohibition against “illegal transactions” is contrasted with the specific MRB policies the

government’s cherry-picked banks maintained, the only reasonable inference is that the banks

consciously chose not to communicate the alleged prohibition to their cardholders. Akhavan Br.

14.



       1
            Unless otherwise noted, internal citations, quotation marks, and alterations are omitted.
       2
            The government argues that the test for materiality is whether a reasonable bank would
consider the fact that the purchases were for marijuana before authorizing them. Opp. 15. Even
if true, that does not advance the government’s argument. Absent evidence that any bank has ever
declined a marijuana transaction (even those that are identified as such), no rational factfinder
could conclude that a reasonable bank would consider that information for these purposes. Given
that banks uniformly and invariably authorize such transactions regardless of the Transaction
Information, the Transaction Information by definition is immaterial.

                                                  3
         Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 7 of 17




       Nor is the government persuasive in arguing that the banks’ MRB policies are relevant to

materiality.   Opp. 18.     Importantly, these policies relate solely to commercial banking

relationships, not consumer credit or debit cards, and implicate distinct risks. There may be

reputational and other risks associated with providing banking services to an MRB. For example,

MRBs can serve as vehicles for money laundering, but that is not true of cardholders purchasing

marijuana. It makes sense, therefore, that some large financial institutions have developed policies

to manage risks associated with providing commercial banking services to MRBs without

developing any such policies regarding their individual consumer cardholders. Indeed, it is telling

that banks, even while recognizing that marijuana’s unique legal status might occasion confusion,

opted against taking steps to clarify matters with their cardholders. Akhavan Br. 13–14.

       The government also argues that Visa and MasterCard prohibited marijuana transactions

on their networks, that issuing banks could be “kicked off” the card networks for violating those

policies, and that losing access to card networks would harm issuing banks. Opp. 11. But the

government produced no evidence that any issuing bank has been kicked off a card network for

authorizing marijuana transactions, knowingly or otherwise. And no evidence suggests that Visa

or MasterCard would have excluded enormous financial institutions like Bank of America and

Wells Fargo from their networks for authorizing their cardholders’ marijuana transactions.

       Next, the government argues that Visa and MasterCard terminated certain so-called “Phony

Merchants.” Opp. 11. That evidence is irrelevant. Whether card networks (which are not banks)

took steps to terminate merchants has no bearing on whether issuing banks would have authorized

cardholders’ marijuana transactions but for Defendants’ alleged misrepresentations. If anything,

this evidence shows that, to the limited extent banks and card networks sought to exclude

marijuana transactions, they did so by means other than declining marijuana transactions.



                                                 4
        Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 8 of 17




       Relatedly, the government argues that certain issuing banks terminated marijuana

merchants and that Wells Fargo closed Eaze-affiliated bank accounts. Opp. 12. That evidence,

too, misses the mark. That the banks would not provide banking services to marijuana merchants

does not show that they cared if their cardholders purchased marijuana. Akhavan Br. 13–14. The

government also cites testimony that, if the Bank of America compliance team “discovers [a]

marijuana merchant” on the network, they “refer the merchant” to the card networks and then, if

the card networks determine it is accepting cards for marijuana transactions, the “merchant would

be terminated.” Opp. 16–17 (emphases added). But none of this translates to materiality here.

       The government argues that issuing banks rely on the Transaction Information to calculate

the risk associated with processing. Opp. 12. That is misleading. The evidence showed that when

issuing banks evaluate the “risk” associated with a transaction, they care about whether (1) the

cardholder is making the purchase and (2) the cardholder has sufficient funds to cover the purchase.

Akhavan Br. 6. Specifics of what is being purchased are irrelevant to this equation.

       Finally, the government argues that Defendants believed that issuing banks would not

authorize marijuana transactions. Opp. 12, 17. Even if true, however, that would be irrelevant.

As the government has repeatedly emphasized, the materiality inquiry is objective, making

Defendants’ subjective belief altogether beside the point.

       3. The Government similarly falls short in addressing other important arguments by

Akhavan. In response to evidence that hundreds of banks authorized $50 million worth of

transactions with the word “Eaze” in the descriptor via the Circle platform, the government notes

“substantial differences” between Circle-enabled marijuana transactions and other marijuana

transactions. Opp. 14. But that misses the point. The key facts about Circle transactions are that

(1) these transactions use the word Eaze in the descriptor and (2) issuing banks have been glad to



                                                 5
           Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 9 of 17




process them. See also Akhavan Br. 5 (highlighting evidence that Actors Federal Credit Union

authorized undisguised MedMen transactions during the conspiracy). In the face of that evidence,

no reasonable juror could conclude that the banks would have refused to authorize the disputed

Eaze transactions if only the descriptor had used the word “Eaze”—as a juror must in order to find

materiality. The government does not respond to the gravamen of this argument,3 and it similarly

ignores the immateriality of the merchant name, merchant location, and MCC. Akhavan Br. 6, 8.4

       The government also says there was no smoking-gun proof that banks made a conscious

decision to authorize marijuana transactions. Opp. 13–14. Of course, it “is seldom possible to

prove” knowledge via direct evidence, United States v. Jacobs, 475 F.2d 270, 287 n.37 (2d Cir.

1973), and no one could expect banks to admit in court that they consciously decided to authorize

marijuana transactions while maintaining hollow policies for the sake of plausible deniability.

       The government remains unable to provide a coherent explanation for the evidence that

banks authorized marijuana transactions identified as such. In its opposition, the government

repeats its argument that “negligence is not a defense” to bank fraud. Opp. 15 n.1. That is

unresponsive to Akhavan’s argument that banks and card networks “have made a calculated and

reasonable decision not to investigate whether they are processing marijuana transactions because

even if they are authorizing such transactions, they do not care.” Akhavan Br. 10. The government



       3
           The government neither denies that the descriptor’s purpose is to aid cardholders in
recognizing the transactions on their statements (not to provide issuing banks information they use
to authorize or decline transactions), nor addresses evidence showing that banks authorize
transactions that shroud in opacity specifics of what a customer purchased. Akhavan Br. 5.
       4
           In response to Akhavan’s observation that “the banks did not push for a specific MCC
for marijuana, even though they could have,” Opp. 15 n.1, all the government does is repeat its
mantra that negligence is not a defense to bank fraud. But Akhavan’s substantive point stands:
That the banks and card networks chose not to adopt a marijuana-specific MCC shows that they
did not care whether cardholders purchased marijuana, and that banks were glad to process the
transactions at issue irrespective of any specific MCC. Akhavan Br. 6.

                                                6
        Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 10 of 17




also fails to explain how systematic, uniform practice equates with negligence. Akhavan Br. 9–

10. It is telling, and, indeed, dispositive that the government cannot reconcile its premise that the

banks would not authorize marijuana transactions once identified as such with abundant evidence

that banks uniformly and invariably do authorize their cardholders’ marijuana transactions.

       The government also argues that merchant applications that allegedly contained false

information and were submitted to European acquiring banks are relevant to materiality because

that information was “passed on” to issuing banks. Opp. 18. Undisputed trial testimony refutes

that argument. In fact, merchant applications are not “passed on” to issuing banks. Akhavan Br.

13. Likewise, the government effectively concedes that the Defendants’ use of the “Webshield”

program is irrelevant because Webshield is “designed to help acquiring banks” assess merchant

risk. Opp. 4 (emphasis added). The government produced no evidence that issuing banks consider

information produced by Webshield in deciding whether to authorize marijuana transactions.

       Finally, the government simply ignores the arguments that its proof regarding policies from

three non-representative banks constituted a constructive amendment of, or prejudicial variance

from, the indictment. Akhavan Br. 6–7. Nor does the government respond to the argument that

its evidence from three non-representative banks in any event failed to carry its burden of proving

that an average, reasonable bank would enforce a policy against marijuana. Akhavan Br. 7–8.

           B. The Evidence Of Intent To Defraud Was Insufficient

       1. Governing precedent required the government to prove that Defendants’

misrepresentations implicated an “essential element” of their bargain with cardholders. Akhavan

Br. 15–20. The government’s arguments to the contrary are unavailing. The government concedes

that the Court instructed the jury that it must find that Defendants engaged in a “scheme to defraud”

to find them guilty of bank fraud. Opp. 21 n.4. Nor does the government dispute that the “essential

element” requirement is a necessary component of a “scheme to defraud.” Akhavan Br. 15. The
                                                 7
        Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 11 of 17




government argues instead that the Court defined the term “scheme to defraud” “in the language

of Section 1344(2).” Opp. 21 n.4.5 But subsection 2 does not require proof of a “scheme to

defraud,” so it would make little sense for the Court to have used that term to instruct the jury

under subsection 2. See also Akhavan Br. 19 n.13 (distinguishing United States v. Lebedev, 932

F.3d 40, 49 (2d Cir. 2019)). If the government believed that it did not need to prove a scheme to

defraud, it should have objected to that language before the Court instructed the jury.6

       In any event, the government ignores that “a criminal intent to effect harm on someone …

is inherent in the idea of a ‘scheme or artifice,’” which is required under both subsections of the

bank fraud statute. Akhavan Br. 18 (quoting United States v. Nkansah, 699 F.3d 743, 757 (2d Cir.

2012) (Lynch, J., concurring in part and concurring in the judgment in part)).7 Under binding

precedent, proof that the defendants’ misrepresentations implicated an essential element of the

victim’s bargain is necessary to prove intent to harm.

       2. The government failed to satisfy the essential element requirement. The evidence

showed that Defendants “believe[d] in good faith that [any] misrepresentation was innocently

intended to further a transaction that would in the end benefit the bank” and thus “lack[ed] any

criminal intent.” Akhavan Br. 18–19 (quoting Nkansah, 699 F.3d at 757 n.2)). Although the



       5
        By focusing exclusively on subsection 2 in its opposition, the government effectively
concedes that the evidence was insufficient under subsection 1.
       6
         Contrary to the government’s argument, the Court never said that the “essential element”
requirement does not apply. Indeed, the Court rejected the government’s argument that intent to
harm is not required. United States v. Weigand, 482 F. Supp. 3d 224, 235 (S.D.N.Y. 2020).
       7
          The government argues that Nkansah was overruled by United States v. Shaw, 137 S.
Ct. 462 (2016) and Loughrin v. United States, 573 U.S. 351, 366 n.9 (2014). Opp. 24. But Judge
Lynch’s concurring opinion in Nkansah has not been “overruled,” and its analysis comports with
the Supreme Court’s decisions in Shaw and Loughrin. Akhavan Br. 18–19. Indeed, the Loughrin
Court approvingly cited Judge Lynch’s opinion in the same footnote the government cites as
“overruling” that opinion. Loughrin, 573 U.S. at 366 n.9.

                                                 8
        Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 12 of 17




government argues in response “there was no evidence that this was the defendants’ intent,” Opp.

24, the disputed transactions did in fact benefit the banks because they made money by authorizing

them, just as Defendants knew they would. And the government produced no evidence of any

adverse consequences the banks suffered because they authorized these transactions, or any

evidence that the Defendants believed the banks would suffer any such adverse consequences.

       More broadly, the evidence at trial showed that banks do not care if their cardholders

purchase marijuana. Even assuming that the government somehow proved materiality, it is

undeniable that ferreting out their cardholders’ marijuana transactions was, at best, an extremely

low priority for issuing banks. Akhavan Br. 10–11. That is the very opposite of essential.

       United States v. Schwartz differs fundamentally. 924 F.2d 410, 420–21 (2d Cir. 1991)

(cited at Opp. 24). There was no evidence in that case that the alleged “victim” of the scheme to

defraud uniformly and invariably approved sales of night-vision goggles to restricted nations. In

this case, by contrast, there was evidence that the banks have authorized tens of millions of dollars

of marijuana transactions. Moreover, the night vision goggles in Schwartz were neither legal under

state law nor openly sold in many States, as is true for marijuana.

       3. The government also failed to prove that Defendants had the requisite intent to deceive

an FDIC-insured bank. Akhavan Br. 21–23. The government argues that its evidence showed that

Defendants’ intent was to “cause” the Transaction Information to “pass[]” to U.S. issuing banks.

Opp. 25. To the contrary, however, the evidence showed that (if anything) Defendants intended

to deceive European acquiring banks, so that they would open merchant accounts for the “Phony

Merchants.”8 There was no evidence that Defendants intended this information to be “passed” to



       8
          The government concedes that even the acquiring banks were not deceived because their
high-level “insiders” ensured the applications would be approved. Opp. 4; see Akhavan Br. 22.

                                                 9
         Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 13 of 17




U.S. issuing banks, via the card networks or otherwise. Akhavan Br. 22. It is likewise undisputed

that U.S. issuing banks do not receive the “fraudulent application packs” Oliver Hargreaves

testified about at length. Akhavan Br. 22–23. In sum, there was no evidence that Defendants

intended to deceive U.S. issuing banks by submitting information to European acquiring banks.9

   II.       THE GOVERNMENT FAILS TO REFUTE MR. AKHAVAN’S ALTERNATIVE ARGUMENT
             THAT HE IS ENTITLED TO RELIEF UNDER RULE 33

             A. Martin Elliott’s Remote Testimony Gravely Prejudiced The Defense

         1. Crawford v. Washington, 541 U.S. 36 (2004) is irreconcilable with United States v.

Gigante, 166 F.3d 75 (2d Cir. 1999). Akhavan Br. 24–27. The government’s principal response

is that the Crawford and Gigante “address fundamentally different questions.” Opp. 29. But that

dodges Crawford’s disavowal of prior decisions that had “replac[ed] categorical constitutional

guarantees with open-ended balancing tests.” 541 U.S. at 67–68. Because Gigante reflected an

open-ended balancing test, it does not survive Crawford. Nor does the government address cases

that specifically recognize the deficiencies of remote cross examination. Akhavan Br. 25–26.

         Even under Gigante, however, Mr. Elliott should not have been permitted to testify

remotely. The government points to Mr. Elliott’s underlying health conditions (Opp. 26, 28)

without denying that these health conditions are commonplace rather than “exceptional.” Akhavan

Br. 27. Permitting Mr. Elliott to testify remotely dramatically expands Gigante when that decision

should be read narrowly—at a minimum—following the Supreme Court’s intervening decision in




         9
         In any event, card networks are not banks, and, even as to the card networks, “acquiring
banks have a non-delegable duty to code the four data points at issue.” Akhavan Br. 22–23.


                                               10
        Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 14 of 17




Crawford. In short, “[t]here is no pandemic exception to the Constitution,” and this Court should

not create one. Berean Baptist Church v. Cooper, 460 F. Supp. 3d 651, 654 (E.D.N.C. 2020).10

       2. The government struggles to deny the prejudice to the defense from Mr. Elliott’s remote

testimony. To be clear, the defense does not question the Court’s general discretion to manage

cross examination, including via time limits. Opp. 30. But that general discretion operates in the

context of normal cross-examination; here, the defense suffered an extraordinary denial of in-court

cross-examination, for an especially important and challenging witness, while tightly and specially

constrained. Akhavan Br. 29. These circumstances combined to work substantial prejudice.

       The government has no good rejoinder. It argues that delays in Mr. Elliott’s testimony

were “promptly addressed,” Opp. 30, but the time limitations persisted—by diminishing the

defense’s already-limited time, the delays posed prejudice. The lost time could have otherwise

been used by the defense, for example, to cross-examine Mr. Elliott about HAX-5014.

       The government also misconstrues the defense’s argument as to how Mr. Elliott’s evasive

answers compounded the prejudice. Opp. 30–31. The specific problem is that that the defense did

not have sufficient time or other opportunity to press for responsive answers from Mr. Elliott as

he testified remotely. Controlling the witness in court, efficiently and effectively, would have been

one thing. But trying to do so remotely—on a tight clock, amidst technical and logistical

difficulties—was something quite different. Tellingly, the government fails to address the specific

examples of Mr. Elliott’s evasive answers cited in Mr. Akhavan’s opening brief. Akhavan Br. 30–

31. Defense counsel’s inability to elicit straight answers from Mr. Elliott, from one side of the


       10
           Nor does the government’s brief footnote persuasively respond to the argument that
Visa failed to carry its heavy burden to show that remote testimony was warranted under the
Supreme Court’s decision in Maryland v. Craig, 497 U.S. 836, 846 (1990). Opp. 29 n.9; see
Akhavan Br. 27–28.


                                                 11
        Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 15 of 17




country to the other, amply shows prejudice. And the prejudice was all the more acute given the

importance of Visa’s testimony in this case. Akhavan Br. 28–29.11

       Finally, the government disputes that inability to cross examine as to HAX-5014 posed

prejudice because the defense argued from other evidence that Visa was biased during summation.

Opp. 31. But HAX-5014 may have been the best evidence validating the defense’s theory because

it demonstrates not only that Visa had a financial incentive but that Visa recognized that incentive

and communicated with U.S. issuing banks about the profits to be earned by servicing the

burgeoning marijuana industry. Akhavan Br. 32. This is hard evidence, not “mere speculation.”

Opp. 31. And there is a crucial difference between cross-examining a witness about a key item of

evidence and arguing from it in closing. In court, Mr. Elliott may have admitted that HAX-5014

validated the defense’s “plausible deniability” theory. Such uncertainty commends a new trial.

            B. The Court’s Curative Instruction Was Unnecessary And Prejudicial

       According to the government, defense counsel “misstated the law and risked confusing the

jury” when he focused the jury’s attention on a reasonable bank’s decision to authorize a

transaction during his summation. Opp. 32. But the Court’s jury instructions likewise focused,

correctly, on precisely that decision by a bank. Akhavan Br. 33. As such, defense counsel neither

misstated the law nor risked confusing the jury. Moreover, the prejudice to the defense from the

late change in instructions was acute because it came after summations, at which point the defense

could not address the newly-revised jury instructions before the case went to the jury. Indeed, it




       11
            A fortiori, the government’s is wrong to argue in passing that any error was “harmless
beyond a reasonable doubt.” Opp. 32. Were Mr. Elliott’s testimony “largely cumulative” of Mr.
Verdeschi’s testimony, the government would not have gone to such lengths to call both. Of
particular note, Mr. Verdeschi did not testify to any equivalent of HAX-5014.

                                                12
        Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 16 of 17




was presumably to avoid this problem that the Court held the charging conference—at which the

Court finalized the jury instructions—before summations. Akhavan Br. 33.

                                         CONCLUSION

       For the foregoing reasons, the Court should issue a judgment of acquittal or, in the

alternative, vacate Mr. Akhavan’s conviction and set a date for a retrial.




                                                13
      Case 1:20-cr-00188-JSR Document 304 Filed 05/19/21 Page 17 of 17




May 19, 2021                 Respectfully submitted,

ROTHKEN LAW FIRM             QUINN EMANUEL URQUHART & SULLIVAN, LLP

/s/ Ira Rothken              /s/ William A. Burck
Ira Rothken                  William A. Burck
Jared Smith                  Derek L. Shaffer
3 Hamilton Landing           Brian McGrail
Suite 280                    1300 I St. NW #900
Novato, CA 94949             Washington, DC 20005
Telephone: (415) 92404250    Telephone: (202) 538-8000
Email: ira@techfirm.net      Fax: (202) 538-8100
Email: jared@techfirm.net    Email: williamburck@quinnemanuel.com
                             Email: derekshaffer@quinnemauel.com
                             Email: brianmcgrail@quinnemanuel.com

                             Christopher Tayback
                             Mari Henderson
                             865 S Figueroa Street 10th Floor
                             Los Angeles, CA 90017
                             Telephone: (213) 443-3000
                             Fax: (213) 443-3100
                             Email: christayback@quinnemanuel.com
                             Email: marihenderson@quinnemanuel.com

                             Sara C. Clark
                             711 Louisiana St., Ste. 500
                             Houston, Texas 77002
                             Telephone: (713) 221-7000
                             Fax: (713) 221-7100
                             Email: saraclark@quinnemanuel.com




                                      14
